Dissenting Opinion.
Bermudez, O. J.
While the correctness of the legal principles invoked is not contested, their application to the exceptional facts of this case is not easily perceived. Conceding that the child was, to some extent, deficient, his consciousness or responsibility is undeniable from the circumstance that he was several times admonished, and nevertheless persisted in provoking the mules to move. The deficiency was thereby fully supplemented.
Although children may enjoy the open spaces, still they strictly have no right to play and expose themselves to peril on the thoroughfares, the streets properly, which are constantly run over by vehicles, and in a condition of danger.
The liability of the masters for the omission or commission of their servant is not so clearly established as to fix liability on the defendants.